Citation Nr: 0305133	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of left 
knee injury, status post arthroscopy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1991 to 
December 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied increased ratings 
on the above stated issues.  The veteran entered notice of 
disagreement with this decision in August 2001; the RO issued 
a statement of the case in December 2001; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in June 2002.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claims on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claims 
for VA compensation benefits.

2.  The veteran's service-connected dysthymic disorder is 
primarily manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, chronic sleep 
impairment, and occasional anxiety.  

3.  The veteran's service-connected lumbosacral strain is 
primarily manifested by characteristic pain on motion, and 
slight limitation of motion of the lumbar spine due to 
painful motion; lumbosacral strain has not manifested 
disability that more nearly approximates muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, or moderate limitation of 
motion of the lumbar spine. 

4.  The veteran's service-connected residuals of left knee 
injury, status post arthroscopy, are primarily manifested by 
disability analogous to removal of semilunar cartilage that 
is symptomatic, full extension of the left leg, and 
limitation of flexion at 127 degrees; even with 
considerations of pain and reports of swelling, the residuals 
of left knee injury, status post arthroscopy, do not manifest 
disability that more nearly approximates flexion limited to 
30 degrees or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 
9433 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71a, Diagnostic Code 
5295 (2002).

3.  The criteria for a rating in excess of 10 percent for 
residuals of left knee injury, status post arthroscopy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 
4.40, 4.45, 4.46, 4.71a, Diagnostic Code 5259 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish increased 
ratings.  The April 2002 supplemental statement of the case 
specifically informed the veteran of the regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  In 
December 2001, the RO sent letters to the veteran to assist 
by informing her of the requirements for increased ratings, 
requested information about treatment for any of the 
disabilities, included a VA Form 21-4138 for the veteran to 
provide information about treatment, and included a VA Form 
4142 for the veteran to identify medical providers and to 
sign for release of information.  The RO advised the veteran 
that, if she would furnish the dates and places of treatment, 
VA would obtain the treatment reports.  The RO also advised 
the veteran to submit lay statements that reflected the 
frequency and severity of the reported increased 
symptomatology.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  VA specifically 
requested and received VA outpatient treatment records and a 
report of hospitalization.  The veteran was afforded various 
VA compensation examinations in September 2000, with 
additional X-ray examinations.  Thus, the veteran has been 
advised which portion of evidence is to be provided by her 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Increased Rating Law and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2002).  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability rating.  38 C.F.R. § 4.1.  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Increased Rating for Dysthymic Disorder

Under the criteria of Diagnostic Code 9433, dysthymic 
disorder is to be rated in accordance with the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130 (2002).  
Under that formula, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. § 
4.130.  

The Global Assessment of Functioning Scale score (GAF) 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF is based on all of the 
veteran's psychiatric impairments.  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.

After a review of all the evidence of record, the Board finds 
that the veteran's service-connected dysthymic disorder is 
primarily manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, chronic sleep 
impairment, and occasional anxiety.  At a VA mental disorders 
examination in September 2000, the veteran complained of 
depressed mood, nightmares, and occasional bouts of anxiety.  
Clinical findings included that the veteran was somewhat 
somber and retiring, with underlying anger.  The examiner 
diagnosed dysthymic disorder and assigned a GAF of 63, which 
signifies some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

VA outpatient treatment records reflect: a depressed mood, 
with a relevant diagnosis of recurrent major depressive 
episode (March 1999); anxiety (generalized anxiety disorder), 
depression associated with situational stressors of 
difficulties with her children (March 2000); anxiety, 
diagnosed as depression and generalized anxiety disorder (May 
2000); moderate depression due to lack of financial 
assistance and adjustment to having her children back (August 
2000); sleep difficulty with nightmares, depressed mood, and 
mild anxiety, diagnosed as recurrent major depressive episode 
(August 2000); and depressed mood and mild anxiety (September 
2000).

An earlier VA examination in January 1999 during VA mental 
hospitalization, for example, revealed the veteran's 
complaints of mood impairment and insomnia, including due to 
nightmares, that her concentration was not too good, and that 
she experienced feelings of hopelessness and helplessness.  
The diagnosis was dysthymic disorder.  The examiner in 
January 1999 assigned a GAF of 60.  A GAF of 60 represents 
moderate symptoms, including occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with 
coworkers.

The veteran's June 2002 statement in support of claim 
reflects her complaints of depression, anxiety, and sleep 
disturbances that included nightmares.  The veteran wrote 
that she was taking medication for these symptoms.  

Based on this evidence, the Board finds that the veteran's 
symptomatology attributable to her service-connected 
dysthymic disorder - depressed mood, chronic sleep 
impairment, and occasional anxiety - is encompassed by the 
criteria for a 30 percent rating.  The weight of the evidence 
does not demonstrate that the veteran's service-connected 
dysthymic disorder manifests symptomatology that more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week (the 
veteran has anxiety, but not panic attacks); difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran does have depression and 
mild anxiety, such symptomatology is contemplated by a 30 
percent rating, which includes depressed mood and anxiety.  
The evidence reflects that the veteran regained custody of 
her two children from a previous marriage and was having 
difficulties with their adjustment.  The evidence also 
reflects that the veteran has been working 40 hours per week 
with a delivery service since about August 2000, which 
elevated her affect, and that the veteran enjoys getting out 
of the house and being active.  The veteran also has some 
artistic interests and an outlet in making candles and 
painting.  For these reasons, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for service-connected dysthymic disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9433.

IV.  Increased Rating for Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The evidence in this case reflects that a 10 percent rating 
under Diagnostic Code 5295 for lumbosacral strain has been in 
effect from December 1997.  In January 2000, the veteran 
entered a claim for increased rating.  She contends generally 
that her chronic low back strain has increased in severity.  
In a June 2002 statement submitted as part of her substantive 
appeal, the veteran wrote that she suffered constant low back 
pain that affected every aspect of her life, including pain 
with prolonged sitting. 

Diagnostic Code 5295 provides that, for a lumbosacral strain 
with characteristic pain on motion, a 10 percent rating is 
warranted.  For a lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, a 20 percent rating is 
warranted.  For a severe lumbosacral strain, manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a maximum schedular rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected lumbosacral 
strain.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board finds that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue, as this is a claim for increased rating.  The 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco, 7 Vet. App. at 58.

After a review of all the evidence, the Board finds that the 
veteran's service-connected lumbosacral strain is manifested 
by characteristic pain on motion, as contemplated by a 10 
percent disability rating under Diagnostic Code 5295.   
38 C.F.R. § 4.71a.  A September 2000 orthopedic examination 
reflects the clinical finding of tenderness in the sacroiliac 
joint area, and noted some limitation of motion of the 
lumbosacral spine.  The Board has considered the veteran's 
written assertions of painful motion of the low back.  The 
evidence, including the veteran's June 2002 written 
statement, reflects that the veteran has daily chronic low 
back pain with prolonged sitting.  The Board finds that such 
daily chronic low back pain with prolonged sitting is 
consistent with a finding of characteristic pain on motion as 
contemplated by a 10 percent disability rating under 
Diagnostic Code 5295.   38 C.F.R. § 4.71a.

In this veteran's case, Diagnostic Code 5295 is the most 
appropriate diagnostic code for rating based on limitation of 
motion of the lumbar spine.  Limitation of motion, including 
due to painful motion, is a part of the rating criteria under 
Diagnostic Code 5295; therefore, limitation of motion may not 
be rated under both Diagnostic Code 5295 and Diagnostic Code 
5292.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided).  The Board has nevertheless considered all 
potentially applicable diagnostic codes to determine if a 
rating under any other diagnostic code would result in a 
rating more favorable to the veteran.  38 C.F.R. § 4.71a.  

The veteran's service-connected lumbosacral strain manifests 
in not more than slight limitation of motion of the lumbar 
spine due to painful motion as contemplated by Diagnostic 
Code 5292.  38 C.F.R. § 4.71a.  The evidence does not 
demonstrate that, even with considerations of painful motion, 
the veteran has moderate limitation of motion of the lumbar 
spine.  A September 2000 orthopedic examination reflects 
tenderness in the sacroiliac joint area, with ranges of 
motion as follows: forward flexion of 92 degrees; backward 
extension of 28 degrees; right flexion of 22 degrees; left 
flexion of 25 degrees; right rotation of 30 degrees; and left 
rotation of 35 degrees.  A previous VA examination in 
February 1998 reflects ranges of motion of the lumbosacral 
spine in flexion to 95 degrees, in extension to 25 degrees, 
side bending 25 degrees bilaterally, and rotation 25 degrees 
bilaterally, with pain, but no grimacing, reported at the 
ends of ranges of motion.  Painful motion is considered 
limited motion only from the point that pain actually sets 
in.  VAOPGCPREC 9-98.

The Board also finds that the next higher 20 percent rating 
for service-connected lumbosacral strain is not warranted 
under Diagnostic Code 5295 because the veteran's lumbosacral 
strain has not manifested muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in the 
standing position.  The clinical findings revealed only 
tenderness in the sacroiliac joint area, left greater than 
right, and slight limitation of motion, including due to 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  While the 
veteran reported that she had "spasms" at times with 
decreased range of motion, there is no clinical evidence of 
the low back spasms the veteran contends she experiences, 
including during numerous VA outpatient treatment sessions.  
While VA outpatient treatment records reflect treatment of 
the lumbar spine in 2001, the treatment was for the entire 
spine as part of treatment for cervical spine whiplash injury 
in a post-service motor vehicle accident.  See 38 C.F.R. 
§ 4.14 (the use of such manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected rating is to be avoided).  While there is a 
notation that old lumbar back pain continues, there is no 
evidence that the lumbar spine manifested increased 
symptomatology that was related to the service-connected 
lumbosacral strain so as to warrant a 20 percent disability 
rating.  For these reasons, the Board finds that the criteria 
for a rating in excess of 10 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71a, Diagnostic Code 
5295. 

V.  Increased Rating for Residuals of Left Knee Injury

The evidence in this case reflects that a 10 percent rating 
under Diagnostic Code 5259 for status post arthroscopy left 
knee pain has been in effect from December 1997.  In January 
2000, the veteran entered a claim for increased rating.  

The veteran contends generally that her left knee disability 
has increased in severity.  In a June 2002 statement 
submitted as part of her substantive appeal, the veteran 
wrote that she suffers constant left knee pain, that 
sometimes awakens her at night and is reduced with pain 
medication.  She also wrote that she had swelling with daily 
routine activities, and that she occasionally wears her knee 
brace. 

At a VA compensation examination in September 2000, the 
veteran reported that she injured her left knee in service in 
1995 while running when she stepped into a pothole, a lateral 
release of the patella was performed soon thereafter, she 
currently had relatively constant pain around the left 
patella, she had swelling with more than routine activities, 
and she wore a knee brace.  Clinical findings revealed two 
arthroscopic scars around the left knee and positive 
compression test for slight pain and crepitus on the left.  
Range of motion testing of the left knee was to 127 degrees 
in flexion and full extension.  The diagnosis was mild 
patellofemoral syndrome.  

X-ray examination of the left knee in June 1999 revealed very 
early mild degenerative changes of the patellofemoral joint.  
VA examination of the left knee in February 1998 revealed 
range of motion from 0 degrees in extension to 125 degrees in 
flexion, with no swelling, but with marked tenderness on 
anterior drawer testing, diagnosed as left knee arthralgia 
status post lateral release surgery.  VA outpatient treatment 
records reflect continued complaints of old left knee pain. 

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. 
§ 4.71a.  As this is the maximum schedular rating, the Board 
finds that a higher rating under Diagnostic Code 5259 is not 
possible.  

The Board has considered all potentially applicable 
diagnostic codes to determine whether a higher rating for the 
veteran's service-connected left knee disability would be 
warranted under any other diagnostic code.  The Board notes 
the evidence of very early mild degenerative changes of the 
patellofemoral joint.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case would be Diagnostic Codes 5260 
and 5261.  38 C.F.R. § 4.71a.  

Diagnostic Code Diagnostic Code 5260 provides for ratings 
based on limitation of flexion of the knee as follows: for 
limitation of flexion to 45 degrees, a 10 percent rating is 
warranted; for limitation of flexion to 30 degrees, a 20 
percent rating is warranted; and for limitation of flexion to 
15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 
4.71a.  See 38 C.F.R. § 4.71, Plate I (specifying that normal 
flexion for the leg or knee is to 140 degrees).    

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg as follows: for extension of the leg 
limited to 10 degrees, a 10 percent rating is warranted; for 
extension of the leg limited to 15 degrees, a 20 percent 
rating is warranted; for extension of the leg limited to 20 
degrees, a 30 percent rating is warranted; and for extension 
of the leg limited to 30 degrees, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal extension for the leg or knee is to 
zero degrees).  

With regard to the consideration of a rating for the 
veteran's left knee disability under Diagnostic Codes 5003-
5260 and 5261, the veteran would not be entitled to a rating 
for left knee disability in excess of 10 percent because, 
even with considerations of painful motion, weakness, and 
stiffness, the evidence does not demonstrate limitation of 
motion or function which more nearly approximates flexion 
limited to 30 degrees or limitation of extension to 15 
degrees. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  As indicated, the 
evidence demonstrates full extension of the left leg, and 127 
degrees in flexion.  

The Board has also considered Diagnostic Code 5258, which 
provides for a rating based on dislocated semilunar 
cartilage.  The evidence in this case, however, shows that 
the veteran does not have dislocated semilunar cartilage but 
a lateral release of the left patella during arthroscopy.  
Moreover, the evidence of record does not demonstrate that 
the veteran's left knee disability manifests "locking" or 
effusion into the joint.  Notwithstanding the veteran's 
subjective report of swelling, there is no clinical evidence 
at the VA examinations or during numerous VA outpatient 
treatment sessions that the veteran's left knee disability 
manifested in effusion into the joint.  For this reason, the 
Board finds that a rating in excess of 10 percent for left 
knee disability under Diagnostic Code 5258 is not warranted.  
Further, as there is no evidence of recurrent subluxation or 
lateral instability of the left knee, a rating under 
Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  
For these reasons, the Board finds that the criteria for a 
rating in excess of 10 percent for residuals of left knee 
injury, status post arthroscopy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71a, 
Diagnostic Code 5259. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that any of the 
veteran's service-connected disabilities has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating her 
psychiatric and orthopedic disabilities.  The schedular 
criteria for rating mental disorders specifically 
contemplates the veteran's symptomatology of depressed mood, 
chronic sleep impairment, and occasional anxiety.  The 
schedular rating criteria for rating orthopedic disabilities 
of the veteran's service-connected lumbosacral strain and 
residuals of left knee injury, status post arthroscopy, 
specifically contemplate the veteran's complaints of pain, 
and limitations of motion and function due to pain.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

A rating in excess of 30 percent for service-connected 
dysthymic disorder is denied.

A rating in excess of 10 percent for service-connected 
lumbosacral strain is denied.

A rating in excess of 10 percent for service-connected 
residuals of left knee injury, status post arthroscopy, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

